Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered June 16, 2003. The judgment convicted defendant, upon a jury verdict, of murder in the first degree, robbery in the first degree (two counts), criminal possession of a weapon in the second degree and grand larceny in the fourth degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of one count each of murder in the first degree (Penal Law § 125.27 [1] [a] [vii]; [b]), and criminal possession of a weapon in the second degree (former § 265.03 [2]) and two counts each of robbery in the first degree (§ 160.15 [2]) and grand larceny in the fourth degree (§ 155.30 [4], [8]). We reject defendant’s contention that the verdict is against the weight of the evidence. The testimony of defendant that his girlfriend killed the victim and that he confessed to the crime in order to protect her raised an issue of credibility that the jury was entitled to resolve against defendant (see generally People v Delosh, 2 AD3d 1047, 1049 [2003], lv denied 1 NY3d 626 [2004]; People v Lynch, 273 AD2d 806, 807 [2000], lv denied 95 NY2d 936 [2000], cert denied 531 US 1194 [2001]; People v Giomundo, 209 AD2d 953 [1994], lv denied 85 NY2d 909 [1995]). We cannot conclude that the jury failed to give the evidence the weight it should be accorded (see generally People v Bleakley, 69 NY2d 490, 495 [1987]; Lynch, 273 AD2d at 807; Giomundo, 209 AD2d at 953). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Green, JJ.